Page 1 of 6

 

ie al 5 BANKRUP

To whom it may concern:

ee : under my psychiatric medica! care for the treatment of long-

standing depression requiring medications. He reports being very troubled and affected by being
| molested at nignt by a scout leader in his teens. He told no one not even his family because of shame
His depression began after that. It interfered with his schooling resulting in him dropping out. He had
difficulty keeping jobs. He reports poor self esteem and food issues resulting in morbid obesity because
| of the molestation. He finds it difficult to trust people and has had poor interpersonal relationships. He

| does not have flashbacks or nightmares but tends to ruminate about the abuse constantly He has
chronic sleep problems,

Mi requested this letter and it has been faxed to him

Very truly yours,

 

 

a

——————

 
 

 
HARTFORD CT O6O

19 MAY 2021 PM6 L

 

Susi 2. Caurr St latr SWvers#io
ASA Bankmup7C4 Case
SEY Marke? St Gt fpr
Wilming7on, DE 19 6 Xr"

 

isBoi-sosass AN pps yegeed og Hf agyened pba fy baedaaeD peep dy otf told fp

A
—
LO
Oo
Oo
2
iz
00
LO
9
t
oO
°
Qa
”
Y
7
o
<t
o
oO
7
O
Al
D
©
O
